Order entered July 17, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-01353-CV

                      GQ ENTERPRISES CORPORATION, Appellant

                                            V.

                 INAYATALI RAJANI AND THE RAJANI GROUP, Appellees

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 11-05188

                                         ORDER
       The Court has before it appellees’ July 15, 2013 second motion to extend time to file

their brief. The Court GRANTS the motion and ORDERS appellees to file their brief by

August 1, 2013.     No further extensions will be granted without a showing of exceptional

circumstances.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE